Exhibit 10.2 TRANSITION SERVICES AGREEMENT TRANSITION SERVICES AGREEMENT (the  Agreement ), by and between MGT CAPITAL INVESTMENTS, INC. (the  Purchaser ) and DIGITAL ANGEL CORPORATION (the  Seller ) dated as of May 3, 2013 (the  Closing Date ). RECITALS WHEREAS, the Purchaser agreed to purchase, and the Seller agreed to sell, certain assets of the Seller pursuant to the terms and conditions of that certain Asset Purchase Agreement dated as of April 10, 2013, by and between the Purchaser and the Seller (the  Asset Purchase Agreement ) (capitalized terms used and not defined herein shall have the meanings ascribed thereto in the Asset Purchase Agreement); WHEREAS, although Purchaser is required to assume, and Seller is obligated to transfer, all of Sellers rights and obligations pursuant to the Office Sublease described in Section 3.1(d) of the Asset Purchase Agreement (the  Office Sublease ), to date the Purchaser and the Seller have been unable to obtain the landlords consent thereto, and Purchaser and Seller desire to (i) close the Asset Purchase contemplated by the Asset Purchase Agreement, (ii) enter into this Transition Services Agreement to provide for the Transition Services until such time as the landlord/sublessors consent(s) to the Purchasers assumption of Sellers obligations pursuant to the Office Sublease is obtained (the  Consent ). NOW THEREFORE, in consideration of the consideration paid under the Asset Purchase Agreement, and the mutual covenants, agreements and promises hereinafter set forth herein and in the Asset Purchase Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: 1.
